Case: 1:19-cr-00559-SL Doc #: 72 Filed: 03/09/20 1 of 2. PagelD #: 381

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
EASTERN DIVISION
UNITED STATES OF AMERICA, CASE NO.: 1:19-cr-559-4-SL

Plaintiff, JUDGE SARA LIOI

)
)
)
)
)
VS. )
DEEPAK RAHESJA, ef al., )

)

)

Defendants.

 

BRENT L. ENGLISH’S MOTION FOR LEAVE TO WITHDRAW AS CO-
COUNSEL FOR DEFENDANT, BHUPINDER SAWHNY, M.D.

 

Brent L. English respectfully moves this Court for leave to withdraw as co-counsel for
Defendant, Bhupinder Sawhny, M.D. This motion is filed pursuant to Ohio R. Prof. Cond.
1.16(a)(3) which requires counsel to withdraw when requested by the client.

In accordance with the Ohio Rules of Professional Conduct, Brent L. English certifies the

following:
1. Bhupinder Sawhny is fully informed of this motion and consents to its filing.
2. Bhupinder Sawhny has all original documents and tangible things related to the

undersigned’s representation of his interests.

3 Bhupinder Sawhny has received all documents which have been filed for, or on
his behalf by Brent L. English.

4. On November 4, 2019, John McCaffrey, Esq. entered his notice of appearance as

additional counsel Bhupinder Sawhny in these proceedings. Mr. McCaffrey will continue to
Case: 1:19-cr-00559-SL Doc #: 72 Filed: 03/09/20 2 of 2. PagelD #: 382

service as Bhupinder Sawhny’s counsel.
WHEREFORE, Brent L. English respectfully requests that he be granted leave to
withdraw as counsel for Bhupinder Sawhny.
Respectfully submitted,

/s/ Brent L. English

BRENT L. ENGLISH

Law OFFICES OF BRENT L. ENGLISH

820 West Superior Avenue, 9" Floor

Cleveland, Ohio 44113-1818

(216) 781-9917

(216) 781-8113 (fax)

benglish@Wenglishlaw.com

Sup. Ct. Reg. 0022678

Attorney for Defendant, Bhupinder Sawhny, M.D.

 

 

CERTIFICATE OF SERVICE
[hereby certify that a true and complete copy of BRENT L. ENGLISH’S MOTION FOR
LEAVE TO WITHDRAW AS COUNSEL FOR DEFENDANT, BHUPINDER SAWHNY will be served upon
all counsel through the ECF system on this 9" day of March 2020 and a true copy was served

upon Dr. Bhupinder Sawhny by email to docsawhny@gmail.com.

/s/ Brent L. English

BRENT L. ENGLISH

LAW OFFICES OF BRENT L. ENGLISH

Attorney for Defendant, Bhupinder Sawhny, M.D.
